HANNA, C. J. (after stating the facts as above.) From the statement of facts it appears that relator seeks, by mandamus, to compel the district judge of the Second judicial district ijor the county of Bernalillo to sign and enter judgment in his favor upon the verdict of the jury rendered by said court’s direction at the March, 1915, term of said court.  [1] By section 3 of article 6 of our Constitution there is conferred upon the Supreme Court a superintending control over all inferior courts and the power to issue writs of mandamus, error, prohibition, habeas corpus, certiorari, injunction, and all other writs' necessary or proper for the complete exercise of its jurisdiction.  [2] The Constitution of the state of Wisconsin contains a provision similar to that of ours, which has been construed by the Supreme Court of that state, some members of that court holding that the power of superintending control is unlimited and unrestrained; that it extends to judicial and ministerial errors; that it includes control of the proceedings of inferior courts; that said court may, upon writs framed by itself to meet the special purpose and in the nature of writs of mandamus, direct the vacation of orders erroneously made, may direct the inferior court to proceed in a legal and proper manner, and may control discretion of the inferior court, where that discretion has been abused, in the denial- of legal rights.' It has also been held by some of the judges that the power extends to correcting errors in judicial proceedings where it is necessary to prevent injustice and the demand is urgent and will not admit of delay. Bailey on Habeas Corpus; p. 862; State ex rel. Umbreit v. Helms, 136 Wis. 432, 118 N. W. 158. The leading case in Wisconsin upon the subject is State ex rel. v. Johnson, 103 Wis 591, 79 N. W. 1081, 51 L. R. A. 33. To the last citation is appended an extensive note where numerous authorities aire collectfed, considering the various phases of the question. In this Wisconsin case it is held that under the superintending power given the Supreme Court by the Constitution that court may by mandamus compel an inferior court to perform a duty imposed by statute which is not discretionary in its nature, and may also compel action in cases where discretion is to be exercised, when it clearly appears such discretion has not been exercised, or that action has been taken in manifest disregard of duty or without semblance of legal power, and where it further appears that there is no remedy by appeal, or that such remedy, if existing, is entirely inadequate/ and the exigency is of such an extreme nature as to justify the interposition of such extraordinary superintending power. See, also, State v. Judge of Civil District Court, 52 La. Ann. 1275, 27 South. 697, 51 L. R. A. 71; People v. Court, 27 Colo. 405, 61 Pac. 592, 51 L. R. A. 105; State ex rel. v. Judge, etc., 35 La. Ann. 873. The foregoing statement from the Wisconsin case of State ex rel. v. Johnson is no more than a broad statement of the general principles governing the jurisdiction of the Supreme Court in the exercise of its superintending control. Like all other statements of general principles, the application thereof to concrete cases presents much difficulty. In most of the cases to which our attention has been directed the court has considered the matter from but'one standpoint, and has applied but one portion of the rule which has been broadly stated supra. The Wisconsin cases referred to are of particular value in our consideration of this question, by reason of the fact that they cover the entire field of the question of superintending control by the superior over the inferior tribunal. Later cases are collected in a case note found appended to the ease of State ex rel. Francis E. McGovern v. Orren T. Williams 136 Wis. 1, 116 N. W. 225, 20 L. R. A. (N. S.) 941. From the statements of the general rule as announced in the Wisconsin case, State v. Johnson, supra, it is evident that this court in the exercise of its superintending control could by mandamus direct the district court to act, even though the right to obtain a review by appeal or writ of error existed, where such remedy is entirely inadequate, but in this ease there is no attempt to do more than to assert that the remedy by appeal is inadequate, no showing as to the alleged inadequacy of the remedy being attempted or made. For this reason we conclude that the circumstances do not justify the issuance of the writ applied for. We do not understand that it is contended by relator that there was no jurisdiction in the district court to enter the order vacating the verdict of the jury. This seems to be admitted. A careful examination of the petition and the argument of counsel seems to indicate that the essential objection of relator is based upon the alleged absence of right or discretion in the district court to grant the motion of the plaintiff for a newr or further trial, and that the exercise of such asserted right constitutes a gross abuse of such power or discretion. The argument of counsel is primarily directed to the point that the action of Mr. Wood in introducing the evidence in question did not constitute a perpetration of fraud. It becomes a question of fact and is argued as such. Affidavits pro and con were introduced, all of which were before the court, and in his conclusion he has resolved this question against the contention of relator. In so doing he has doubtless exercised judicial discretion, and if such discretion was abused his action is subject to review by appeal. We have examined the entire record before us carefully without finding the condition which is argued to exist by the relator, namely, that there was no evidence of fraud. Our conclusion is to the contrary. In view of these conditions were are under the necessity of holding that there is no merit in relator’s contention that a gross abuse of judicial discretion has been presented for our consideration. This being our opinion and conclusion, the rule must be discharged; and it is so ordered. PARKER, J., concurs.